Citation Nr: 1028855	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability with left leg radiculopathy.

2.  Entitlement to service connection for a low back disability 
with left leg radiculopathy.  

3.  Whether the decision to sever service connection for right 
ear hearing loss was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
It was previously before the Board in January 2010, when it was 
remanded to schedule the Veteran for a hearing.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  

The Veteran, through his representative, submitted additional 
evidence in May 2010.  They have waived RO review of this 
evidence.

The issue of entitlement to service connection for a low back 
disability with left leg radiculopathy on a de novo basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  Entitlement to service connection for lower lumbar scoliosis 
and severe spinal canal stenosis with left leg radiculopathy was 
denied in an August 2005 rating decision; although the Veteran 
initiated an appeal of this decision, he asked that his appeal be 
withdrawn in an April 2006 letter.

2.  The evidence considered by the August 2005 rating decision 
included the service treatment records, private treatment records 
dated from 1995 to 2005, and VA treatment records dated December 
2004; the claim was denied on the basis that this evidence did 
not establish a relationship between the current lumbar spine 
disability and active service.  

3.  Evidence received since August 2005 includes a statement from 
the Veteran's former father-in-law affirming that the Veteran was 
turned down for employment due to an X-ray finding of a 
compressed disc in the low back approximately one year after 
discharge from service.  

4.  Although the Veteran did not meet the regulatory requirements 
for hearing loss disability at the time of the August 2005 rating 
decision that granted service connection for right ear hearing 
loss, he did have some hearing loss that was attributed to 
service, and a May 2010 private audiology examination shows that 
he now has at least three auditory thresholds of 26 decibels or 
higher at the required frequencies.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's 
claim for service connection for a low back disability with left 
leg radiculopathy is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2009). 

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a low back disability 
with left leg radiculopathy.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.156(a) (2009). 

3.  The August 2005 rating decision that granted service 
connection for right ear hearing loss did not contain clear and 
unmistakable error, and service connection for right ear hearing 
loss is restored.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. §§ 3.105, 3.385, 20.1400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In regards to the Veteran's request to reopen his claim for 
service connection for a low back disability with left leg 
radiculopathy, the Board finds that the duty to notify and duty 
to assist the Veteran has been met.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

As the propriety of the severance of service connection for right 
ear hearing loss involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d).  Whether 
or not the provisions of this regulation were met will be 
discussed below. 

New and Material Evidence

The Veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for service 
connection for a low back disability with left leg radiculopathy.  
The Veteran notes that he was a jet engine mechanic during 
service, and that his duties required that he manhandle heavy jet 
engines.  He believes that this overextended his back, which 
resulted in permanent disability.  The Veteran argues that the 
evidence submitted since the initial denial of his claim shows 
that he was diagnosed as having a back disability soon after 
discharge from service, and that this can be used to establish 
continuity of symptomatology. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for lower 
lumbar scoliosis and severe spinal canal stenosis with left leg 
radiculopathy was denied in an August 2005 rating decision.  The 
Veteran initiated an appeal of this decision by submitting a 
notice of disagreement, and a Statement of the Case was issued in 
February 2006.  He then submitted a new claim for a back 
disability in March 2006, and in April 2006 he asked that his 
initial claim be withdrawn.  The Veteran is free to withdraw an 
appeal before a final decision is issued.  This is also deemed to 
be a withdrawal of the notice of disagreement.  See 38 C.F.R. 
§ 20.204.  Therefore, the August 2005 rating decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Veteran submitted a new claim for service connection for a 
back disability in March 2006.  A Veteran may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence is defined as existing evidence not previously submitted 
to the VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  The newly presented evidence is 
presumed to be credible for purposes of determining whether or 
not it is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The evidence considered by the August 2005 rating decision 
included the service treatment records, private treatment records 
dated from 1995 to 2005, and VA treatment records dated December 
2004.  The Veteran's claim was denied on the basis that this 
evidence did not establish a relationship between the current 
disability and active service.  

The evidence submitted by the Veteran since the August 2005 
rating decision includes a May 2006 letter from the Veteran to 
V.B., who is identified as the Veteran's former father-in-law.  
In this letter, the Veteran describes being denied employment in 
the spring of 1972 due to X-ray evidence of two compressed discs 
in his back.  V.B. signed the letter and stated that the 
information was correct.  

The Board finds that this evidence is both new and material.  It 
is new in that it contains information not previously considered, 
which is that the Veteran was diagnosed as having a back 
disability just over a year after discharge from service.  The 
evidence previously considered indicated that a back disability 
was not initially diagnosed until many years after discharge from 
service.  The additional evidence is also material.  The August 
2005 rating decision denied the Veteran's claim on the basis that 
there was no evidence of a relationship between the Veteran's 
current back disability and active service.  The additional 
evidence is offered to establish continuity of symptomatology 
between the current disability and active service, which is one 
of the methods by which a nexus between a current disability and 
active service may be established.  As the evidence is both new 
and material, the Veteran's claim is reopened.  

The Veteran's claim for service connection for a low back 
disability with left leg radiculopathy will be considered on a de 
novo basis in the remand section at the end of this decision.  

Severance of Service Connection for Right Ear Hearing Loss

The Veteran contends that the severance of service connection for 
his claimed right ear hearing loss is unwarranted.  He argues 
that he continues to have difficulty hearing from his ear as a 
result of a chronic infection that began during service.  

The record shows that entitlement to service connection for 
hearing loss of the right was granted in an August 2005 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.

In March 2006, the Board issued a rating decision that proposed 
to sever service connection for hearing loss of the right ear.  
The Veteran was notified of this proposal in a March 2006 letter 
and informed that he had 60 days to respond.  He did not respond, 
and service connection for hearing loss of the right ear was 
severed in a September 2006 rating decision, effective December 
2006.  At this juncture, the Board observes that the procedural 
requirements of 38 C.F.R. § 3.105(d) previously noted have been 
met.  

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  38 C.F.R. § 3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was CUE must 
be based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Although the same standards apply in a determination of CUE error 
in a final decision under § 3.105(a) and a determination as to 
whether a decision granting service connection was the product of 
CUE for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. 
Gober, 10 Vet. App. 340, 342- 43 (1997).

The March 2006 proposal to severe service connection for right 
ear hearing loss and the September 2006 rating decision that 
severed service connection determined that the Veteran did not 
meet the minimum regulatory requirements for service connection 
for hearing loss as a VA disability.  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
This regulation has not changed since the time of the August 2005 
rating decision.  The United States Court of Veterans Appeals 
(Court) has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

A June 2005 VA audio examination was obtained in conjunction with 
the Veteran's claim for service connection for hearing loss.  
This showed that the auditory thresholds for the right ear were 
20, 20, 25, 30, 25, and 25 decibels at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
recognition was 96 percent.  The diagnosis was mild sensorineural 
hearing loss at 3000 Hertz and 6000 to 8000 Hertz.  The examiner 
noted that the hearing loss that was present in the right ear was 
most likely due to service.  However, as the Veteran did not have 
an auditory threshold of 40 decibels or greater at any frequency, 
as he did not have auditory thresholds of 26 or greater at three 
frequencies, and as he did not have speech recognition scores of 
less than 94%, the Veteran clearly did not meet the regulatory 
requirements for service connection for hearing loss for VA 
purposes.  There was however, evidence of some hearing loss 
related to service.

As noted above, the reviewable evidence in a severance appeal is 
not limited to that which was before the RO at the time of the 
decision.  The Veteran has now submitted evidence of a private 
audiology examination which shows that the auditory thresholds 
for his right ear are 30, 30, 35, and 30 at the frequencies of 
500, 1000, 2000, and 4000 Hertz, respectively.  The auditory 
threshold at 3000 Hertz was not recorded.  However, even without 
the measurement from 3000 Hertz, the examination shows that the 
Veteran meets the requirements of 38 C.F.R. § 3.385, in that he 
has auditory thresholds for at least three of these frequencies 
of 26 decibels or greater.  

Therefore, as the evidence shows that the Veteran now meets the 
regulatory requirements, the Board cannot conclude that it was 
clear and unmistakable error for the August 2005 rating decision 
to have granted service connection for right ear hearing loss.  
In view of all the evidence now on file, the severance of service 
connection for this disability was not proper, and service 
connection for right ear hearing loss is restored. 


ORDER

The claim for entitlement to service connection for a low back 
disability with left leg radiculopathy is reopened; to this 
extent only the appeal is allowed.  

The decision to sever service connection for right ear hearing 
loss was not proper; service connection is restored and the 
appeal is granted.


REMAND

The new and material evidence submitted by the Veteran is a 
statement from the Veteran's former father-in-law indicating that 
he recalled that the Veteran was found to have disc problems on 
an X-ray study obtained in conjunction with an employment 
examination approximately one year after the Veteran's discharge 
from service.  The Veteran also offered testimony regarding this 
examination at the March 2010 hearing.  

There has been no attempt to obtain the private medical records 
referred to by the Veteran and his former father-in-law.  As 
these records might show that the Veteran had a back disability 
within one or two years of discharge from service, and as they 
might be used to establish continuity of symptomatology between 
the Veteran's current disability and active service, an attempt 
must be made to obtain these records.  

Furthermore, when a claim which has previously been denied by the 
RO is reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not considered 
the Veteran's claim on the basis of all the evidence, both new 
and old, in order to determine whether the prior disposition of 
the claim should be altered.  Therefore, in order to protect the 
rights of the Veteran, the Board believes that the RO should be 
afforded an opportunity to review the Veteran's claim for 
entitlement to service connection on a de novo basis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his claimed back 
disability since discharge from service.  
In particular, the Veteran should be asked 
to provide the providers or locations of 
the records regarding the employment 
examinations in the early 1970s at which he 
states he was found to have two compressed 
discs.  After securing the necessary 
release, the RO should attempt to obtain 
these records.  Any negative responses 
should be noted in the record.  The Veteran 
should also be notified that he may obtain 
and submit these records on his own, and 
that it is ultimately his responsibility to 
ensure that any private records are 
received by VA. 

2.  After the completion of the above, the 
AMC/RO should undertake any other 
development that might be suggested by the 
additional records including, if deemed 
necessary, a VA examination of the back in 
order to obtain a nexus opinion. 

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
on a de novo basis.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


